Citation Nr: 0206633	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  99-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to an increased (compensable) evaluation for 
shin splints of the right leg.  

(As to the issues of entitlement to service connection for 
post traumatic stress disorder and headaches, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to April 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating determination of the 
Albuquerque Department of Veterans Affairs (VA) Regional 
Office (RO).  

As to the issues of entitlement to service connection for 
PTSD and headaches, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's current right knee disorder is not of 
service origin.

2.  The right leg shin splints are principally manifested by 
complaints of tenderness along the medial tibial shaft and 
slight functional impairment, with no x-ray finding of 
abnormality.


CONCLUSIONS OF LAW

1.  A right knee disorder was not was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

2.  Shin splints of the right leg are 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, and 4.71a, DC 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 1999 rating 
determination and the September 1999 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The Board further notes that the 
veteran has been afforded VA examinations during the course 
of this appeal.  Moreover, the veteran appeared at a personal 
hearing before the undersigned Board Member in January 2002.  
At that time the record was kept open for an additional 
period of time to allow the veteran to submit additional 
evidence.  The veteran submitted a waiver of original 
jurisdiction at the time of the hearing.  In February 2002, 
the veteran forwarded additional evidence which has been 
reviewed and taken into consideration with regard to this 
determination.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Moreover, 
as the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.  

A review of the veteran's service medical records 
demonstrates that in December 1985, the veteran was seen with 
complaints of pain in his right leg radiating to the ankle 
for a period of three days.  The veteran indicated that he 
initially noted pain in the medial compartment of the right 
lower leg/ankle at about 50 to 75 yards into PT.  The veteran 
was unable to complete the run.  He stated that he rested his 
leg but had continuous pain for 72 hours.  Physical 
examination revealed point tenderness of the mid tibia at the 
medial edge.  A diagnosis of shin splints was rendered at 
that time.  

The veteran was again seen in June 1987 with complaints of 
bilateral lower leg pain.  There was no radiation to the knee 
or ankle.  A history of shin splints in 1985 was noted at 
that time.  A diagnosis of bilateral shin splints was 
rendered.  Subsequent to this, there were no further 
complaints relating to the lower extremities. 

At the time of a December 1992 periodic examination, normal 
findings were reported for the lower extremities.  In the 
summary portion of the report, the veteran was noted to have 
no current medical/surgical problems.  

In September 1998, the veteran requested service connection 
for a knee/back injury, indicating that he had fallen off a 
tank in 1991, and service connection for shin splints.  

In an October 3, 1997, private treatment record, the 
veteran's private physician, T. R., M.D., indicated that the 
veteran had bilateral knee problems.  The veteran stated that 
the left knee was his main problem.  Dr. R. noted that the 
veteran reported that his right knee was pretty much beat up 
from jumping out of airplanes in the military.  The veteran 
indicated that his left knee had been doing well until three 
days ago when he was lifting a heavy drum and felt something 
pop.  A diagnosis of left anterior knee pain was rendered at 
that time.  

In an October 1997 private progress note, the veteran 
reported having a history of bad knees, which were mostly 
painful with motion.  The veteran noted a history of right 
and left knee injuries jumping out of planes.  

In a November 1997 letter, a private physical therapist 
indicated that it was his professional opinion that the 
veteran should refrain from running activities in the near 
future due to a diagnosis of patella femoral joint 
dysfunction.

VA outpatient treatment records demonstrate that at the time 
of a March 1998 visit, the veteran reported twisting his 
right knee while exiting a tank during the Gulf War.  
Physical examination performed at that time revealed that the 
right knee was tender to medial torsion.  At the time of a 
June 1998 visit, the veteran again reported twisting his knee 
while exiting a tank.  X-rays of the knee performed at that 
time were normal.  

In September 1998, the veteran was again seen complaining of 
right knee pain.  He noted that he had pain and swelling in 
his right knee after a run in mid-August.  At that time the 
right knee was aspirated.

At the time of an October 1998 visit, the veteran reported 
sustaining an injury to his right knee when falling from a 
tank in 1990.  The veteran stated that he had constant pain 
in the knee.  A diagnosis of a right knee lateral meniscus 
tear was rendered at that time.  

Treatment records obtained in conjunction with the surgery 
demonstrate that the veteran underwent a right knee 
arthroscopy on November 23, 1998.  

In December 1998, the veteran was afforded a VA examination.  
At the time of the examination, the veteran stated that he 
began to have problems with shin splints within a few weeks 
of starting basic training.  He noted that he would 
intermittently call for medical attention and that the 
prescribed measures were mostly refraining from running for a 
few days along with some analgesic medication.  He would then 
resume his usual activities, including daily training.  The 
shin splints would be off and on and when it reached the 
point that it would impact his walking and running, he would 
seek medical attention, with the measures of avoiding running 
for a few days and anti-inflammatory and analgesic 
medications being applied.  

As to his right knee, the veteran indicated that his task was 
working in a mine clearing tank.  He stated that he slipped 
off the tank and injured his knee between the period from 
September 1990 to March 1991.  The veteran noted that he 
called the field medic when he injured his knee and that he 
was checked.  He described the care as the medic wrapping it 
up because they were on the ground before a major offensive.  
He  resumed working with his unit with his right knee staying 
swollen all the time.  He noted that when he returned to the 
U.S. he reported to sick call at Fort Bliss calling attention 
to his right knee and the bad bruise that he had as a result 
of falling from the tank.  He was prescribed a measure of 
avoiding intensive running on his daily physical training and 
was told to run at his own pace.  He was also prescribed 
Motrin and ice packs.  The veteran also described occasions 
when both his legs were swollen and painful.  He further 
reported that there was one occasion where his right leg 
alone was swollen and he felt like there was "gas" under 
his skin.  

The veteran noted that he was discharged from the U.S. Army 
with a regular honorable discharge.  He stated that his right 
knee had continued to be a problem and that he still had shin 
splints when doing prolonged walking or standing.  He also 
reported that he had had aspiration of fluid from his right 
knee and arthroscopic surgery on the right knee.  There was 
pain on his right knee with stiffness and mild swelling and 
pain to the middle part of the anterior leg with pressure 
palpation.  The veteran reported that there had been no 
periods of flare-up of joint disease.  He indicated that he 
had been having problems with his shin splints since the 
1980's and daily pain in his right knee since injuring it in 
1990.  The examiner stated that there was no history of 
dislocation or recurrent subluxation and no inflammatory 
arthritis with constitutional symptoms.  

The examiner observed that the problems with the veteran's 
lower extremities included the shin splints, which continued 
to be symptomatic on his right leg, and the injury to his 
right knee.  He noted that they had negatively impacted the 
veteran in the sense that he was not able to do any heavy 
lifting and that he had pain in the right knee when climbing 
stairs.  He also could not jump or run.  The veteran had also 
cut down his workouts at the gym to three times per week and 
did not do any lifting with his lower extremities.  It also 
impacted his employment as he had been a heavy equipment 
mechanic but he was now delegated to bench work involving 
electrical work as a result of right knee and right leg.  

Physical examination of the joints was essentially negative 
with full range of motion except for mild swelling of the 
right knee along with tenderness on pressure palpation around 
the superior part of the patella.  The muscles of the right 
thigh were noted to be mildly atrophic.  The range of motion 
for the right knee was from 5-90 degrees.  The incisions were 
well healing.  The rest of the joints, upper extremities and 
lower left extremity, had full range of motion without any 
discomfort.  There was also point tenderness on palpation at 
the anterior medial leg area of the right leg.  There were no 
constitutional signs or symptoms indicative of any 
inflammatory arthritis.  X-rays of the right knee revealed 
very early evidence of degenerative joint disease of the 
right knee in the form of sharpening of the tibial spines.  
The tibia and fibula appeared normal.  Diagnoses of shin 
splints, right leg, actively symptomatic; degenerative joint 
disease, right knee, symptomatic; and status post 
arthroscopic surgery with findings of medial femoral 
osteochondral defect, were rendered.  

At the time of his January 2002 hearing before the 
undersigned Board Member, the veteran reported that he had 
had two severe cases of shin splints.  He testified that his 
knee would also act up and that he was given ice packs and 
continued on with duty for years.  The veteran also noted the 
incident where he slipped off the tank.  He reported that he 
did not see the medic that evening because he was out with 
the platoon that he was supporting.  He indicated that he did 
not see the medic for three days.  He noted that the medic 
checked it out and wrapped it.  The veteran stated that he 
slipped off the tank and fell on a box, where all the tools 
were held.  He testified that it swung across and hit his 
kneecap.  He stated that they contacted the medic and found 
that he was up front which prevented him from seeing the 
medic for three days.  The veteran stated that he reported 
having problems with his knee before he got out of service 
and at the time of his separation from service.  

As to his shin splints, the veteran indicated that he could 
not run anymore.  He noted that he used to love to run but 
that he could not do it anymore.  He further reported having 
what appeared to be a feeling of needles in the area when 
picking up heavy objects.  He testified that he "babied" 
his legs now.  He stated that he had gone to a physical 
therapist who had given him some ideas about how to 
strengthen the tissue around the affected area.  


Residuals of a Right Knee Injury

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service connection for residuals of a right knee injury is 
not warranted.  The veteran maintains that he injured his 
right knee falling from a tank inservice.  However, the 
service medical records are devoid of any treatment for a 
right knee injury or disorder.  Moreover, at the time of the 
veteran's December 1992 periodic examination, normal findings 
were reported for the veteran's lower extremities.  In 
addition, the veteran also reported having no current medical 
or surgical problems at that time.  There is also an absence 
of treatment for a right knee disorder or for residuals of a 
right knee injury in the years immediately following service.  
Furthermore, at the time of a October 3, 1997, outpatient 
visit, which is the first notation of a right knee problem 
subsequent to service, the veteran reported that his right 
knee was pretty much beat up as a result of jumping out of 
airplanes in the military.  The first notation of the veteran 
sustaining as injury to his right knee inservice as a result 
of falling off a tank is not until March 1998.  Subsequent to 
this time, the veteran has maintained that he sustained an 
injury to his right knee in this manner.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating his right knee disorder 
to a fall from the tank are in conflict with the service 
medical records, the December 1992 periodic examination, and 
the history reported in the initial available treatment 
record relating to his knee following service.  The objective 
medical evidence is more probative than the veteran's more 
recent assertions of continuous symptoms since service.

The Board notes that the veteran is competent to report his 
current knee symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

The Board has considered whether the veteran was in combat 
when he claimed that he injured his knee.  38 U.S.C.A. 
§ 1154(b) (West 1991) provides that, with respect to combat 
veterans, "The Secretary shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary." 

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
the veteran's current right knee disorder to his period of 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  In this case, the Board concludes that the veteran 
was not in combat at the time of the claimed injury.  The 
veteran has reported different versions of when and how the 
knee(s) were injured.  In 1998, he reported that he has seen 
a medic and during the hearing, he had not seen a medic until 
3 days later because the medic was at the front.  The 
veteran's testimony places the medic at the front rather than 
the veteran at the time of the claimed injury.  Accordingly, 
the most probative evidence establishes that the veteran was 
not in combat at the time of the claimed injury.

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current right knee disorder is 
not related to the veteran's period of service or the one 
year period immediately following service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Shin Splints

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
In Meeks v West, 216 F.3d 1363 (Fed. Cir. 2000), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board observes that there is no specific diagnostic code 
for shin splints.  VA regulations provide that when an 
unlisted disorder is encountered it is permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2001). 

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.  Though the rating schedule does not provide a 
noncompensable rating under this diagnostic code, one will be 
assigned where the rating criteria for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2001).

The Board finds that the criteria for a 10 percent evaluation 
for shin splints of the right leg have been met.  The Board 
observes that the veteran was noted to have shin splits on 
several occasions during service.  At the time of his 
December 1998 VA examination, the examiner observed that the 
veteran's shin splints were symptomatic on his right leg and 
negatively impacted him in that he was not able to do any 
heavy lifting or climbing of stairs.  Point tenderness was 
also noted on palpation at the anterior medial leg area of 
the right leg.  The examiner found that the veteran's right 
leg shin splints were actively symptomatic.  Moreover, at the 
time of his January 2002 hearing, the veteran reported having 
swelling around the shin splints, indicated that he cold not 
run, and stated that he would have a needle-like sensation in 
that area when lifting heavy objects.  The Board is of the 
opinion that this constitutes slight impairment of the 
tibia/fibula, warranting a 10 percent disability evaluation.  

A 20 percent disability evaluation, requiring moderate 
impairment has not been shown as x-rays taken of the 
tibia/fibula were reported as normal at the time of the 
December 1998 VA examination.  The Board also notes that 
there is no indication that shin splints have impact on a 
joint or results in limitation of motion.  Therefore, 
consideration of 38 C.F.R. §§ 4.40, 4.45 (2001) is not 
warranted.  Johnson v. Brown, 9 Vet. App 7 (1996).

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the shin splints have not significantly changed during 
the appeal period.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his right shin splints.  While the veteran indicated that 
he had to switch positions as a result of his shin splints, 
he still maintains full-time employment.  Moreover, the 
currently assigned schedular disability evaluations for this 
disorder would contemplate interference with employment and 
loss of time from work.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected right shin splints and that the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

Service connection for residuals of a right knee injury is 
denied.  

A 10 percent evaluation for right leg shin splints is granted 
subject to regulations governing monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

